Citation Nr: 0505668	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  00-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected limitation of motion of the 
right ankle.  

3.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected lumbosacral strain.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military service from September 1994 
to April 2000.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
RO.  

The veteran testified at a personal hearing at the RO in July 
2001.  

The Board remanded the issues on appeal in February 2004.  

In October 2004 the Board received additional evidence.  In a 
signed statement dated in September 2004 and appended to the 
new evidence, the veteran indicated that he wished to waive 
his right to initial RO consideration of such evidence.  See 
38 C.F.R. § 20.1304 (c) (2004).  

The issues of an initial evaluation in excess of 40 percent 
for the service-connected low back disability and service 
connection for a cervical spine disorder are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  



FINDING OF FACT

The service-connected right ankle residuals of anterior 
tibiofibular ligament tear with pain and decreased motion and 
instability is shown to be productive of a disability picture 
that more nearly approximates that of marked impairment.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent for the service-connected right ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. Part 4, including §§ 4.4, 4.7, 4.71a including 
Diagnostic Code 5271 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by July 2001 letter and September 2003 supplemental 
statement of the case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

A May 1999 private orthopedic examination showed right ankle 
laxity with anterior drawer and inversion stress.  There was 
no subluxation.  A magnetic resonance imaging (MRI) of the 
right ankle suggested compromise of the lateral ligaments.  
The diagnosis was that of right ankle instability with 
lateral ligament laxity.  

On June 2000 VA orthopedic examination, the veteran 
complained of having right ankle instability and pain when 
standing longer than 20 minutes.  With rolling of the right 
ankle, there was mild swelling lasting three or four days.  

On examination, the examiner saw no swelling or erythema.  
There was pain on varus stress to the right ankle on the 
lateral side.  There was no weakness, and the veteran was 
able to walk on his heels and forefeet without difficulty.  

The right ankle range of motion was normal.  The examiner 
diagnosed a history of right ankle chronic sprain, strain, 
instability, some swelling and recurrent twisting.  

By August 2000 rating decision, the RO granted service 
connection for a right ankle disability and assigned a 
noncompensable disability evaluation.  

A January 30, 2001 VA progress note reflects that right ankle 
surgery was suggested due to a torn right ankle ligament.  
The veteran did not desire surgery and indicated that he 
would wear a brace.  

In July 2001, the veteran testified that he suffered from 
right ankle instability and used an ankle brace most of the 
time.  

A January 2003 MRI report revealed a history of recent severe 
eversion sprain of the right ankle and ligament tear.  The 
veteran complained of constant right ankle strain.  

The radiologist found no evidence of tears of the right ankle 
tendons and ligaments.  The radiologist later revised his 
impression and indicated that the anterior tibiofibular 
ligament did appear minimally thickened.  This, according to 
the radiologist, could be an indication of a prior injury.  
No present tear was apparent presently, according to him.  

By September 2003 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected 
right ankle disability effective the day after his discharge 
from service.  

On February 2004 VA examination, the veteran assessed his 
right ankle pain as being a two on a scale of one to 10 with 
increase to six to 10 on that scale on various occasions.  
The veteran denied right ankle swelling but reported 
hyperinversion/supination of his right foot.  

The examiner noted a normal gait and no bony or soft tissue 
deformities of the right ankle.  There was tenderness at the 
sight of the original right ankle injury.  

His right ankle range of motion was as follows: dorsiflexion 
to 15 degrees, plantar flexion to 40 degrees, lateral 
deviation to 50 degrees, medial deviation to 50 percent, 
eversion almost to zero degrees, and inversion to 40 degrees.  

His muscle strength was intact; sensory findings were normal, 
and the Achilles deep tendon reflexes were intact.  

Pursuant to these findings and a review of the January 2003 
MRI report, the examiner diagnosed a right anterior 
tibiofibular ligament tear with pain and decreased eversion 
movement.  

The August 2004 private medical records reflected tenderness 
over the right ankle.  Plantar flexion was to 35 degrees on 
both sides, and dorsiflexion was to 10 degrees.  Inversion on 
the right and left sides was to 25 degrees.  Eversion was 15 
degrees to the left and 7 degrees to the right.  The X-ray 
studies of the right ankle revealed a moderate amount of 
ligamentous instability.  Surgery was scheduled.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected right ankle disability has 
been rated by the RO under the provisions of Diagnostic Code 
5271, pertaining to limitation of motion of the ankles.  
38 C.F.R. § 4.71a.  

Under that Diagnostic Code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A 20 percent rating 
is assigned for marked range of motion impairment.  This is 
the maximum rating available under this provision.  Normal 
range of ankle motion is identified as dorsiflexion of 0-20 
degrees and plantar flexion of 0-45 degrees.  38 C.F.R. 4.71, 
Plate II (2004).  

The veteran's right ankle range of motion consists of 
dorsiflexion to 10 degrees and plantar flexion of 35 degrees.  
This is only a light deviation of normal ankle range of 
motion, and a 20 percent evaluation under Diagnostic Code 
5271 would not normally be warranted.  See Id.  However, as 
recent medical records reflect moderate overall right ankle 
disability, the Board will assign a 20 percent evaluation 
under Diagnostic Code 5271.  

Other Diagnostic Codes pertaining to the ankles do not apply 
herein.  Diagnostic Code 5270 applies with ankylosis of the 
ankle.  The veteran does not suffer from right ankle 
ankylosis.  

Diagnostic Code 5272 applied to ankylosis of the 
subastragular or tarsal joints.  Again, the veteran does not 
suffer from any type of right ankle ankylosis.  

Diagnostic Code 5271 applied to malunion of the os calcis or 
astragalus, and Diagnostic Code applies with an 
astragalectomy.  The veteran's os calcis and astragalus have 
not been implicated.  See 38 C.F.R. § 4.71a including 
Diagnostic Codes 5270 to 5273.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

In assigning the 20 percent evaluation for the service-
connected right ankle disability, the Board has taken into 
account the veteran's moderate ligamentous instability and 
likely weakened movement and excess fatigability with use.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate 
disabilities arising from a single disease entity are to be 
rated separately); but see 38 C.F.R. § 4.14 (2004) (the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed).

The Board notes that the veteran's disability does not seem 
to have fluctuated to a significant degree during the 
appellate period.  A staged rating, therefore, is not 
warranted.  See Fenderson, supra.  



ORDER

An initial evaluation of 20 percent for the service-connected 
right ankle disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The veteran claims cervical spine disability as secondary the 
service-connected lumbosacral strain.  

The service medical records contain private treatment reports 
from January 1992, over two years prior to entry into active 
service, showing that the veteran suffered injuries to his 
neck and back following an automobile accident.  
Specifically, the physician indicated that the patient was 
treated for muscular and ligamentous injury to both his neck 
and low back.  

The service medical records are otherwise negative for 
complaints, findings or diagnosis of a cervical spine 
disability.  

In February 2004, the Board remanded this issue to the RO in 
order that an orthopedic examination be scheduled.  The 
veteran was afforded an orthopedic examination later that 
month.  The Board finds the examination report inadequate in 
that it fails to address all of the questions posed.  

Indeed, the examiner did not address the matter of 
aggravation, if any, of the veteran's cervical spine 
disability.  

As well, the examiner did not respond to the question of 
whether any current cervical spine disability is related to 
the veteran's service-connected low back disability.  

As such, the RO must schedule another VA orthopedic 
examination to fully ascertain the nature and likely etiology 
of the claimed cervical spine disorder.  

Effective on September 26, 2003, the rating criteria for 
evaluating spinal disorders were amended.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The changes in the rating 
criteria include changes to Diagnostic Code 5292 and 5295 
that are or might be relevant to the evaluation of the 
service-connected low back disability.  

The veteran has not been advised of these regulatory changes, 
and the RO has not yet considered the veteran's appeal under 
the revised Diagnostic Codes.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

Thus, before the Board can adjudicate the issue of an 
increased rating for the veteran's service-connected low back 
disability, the veteran must be notified of the revised 
regulations.  

Accordingly, these issues must be REMANDED for the following 
action:

1.  The RO should notify the veteran of 
the revisions of the pertinent portions 
of VA's Rating Schedule pertaining to the 
rating of spinal disabilities.  68 Fed. 
Reg. 51,454-51,458 (August 27, 2003).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of the claimed 
cervical spine disorder.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has current cervical spine 
disability due to disease or injury in 
service.  The examiner must also 
determine whether any current cervical 
spine disability was caused or aggravated 
by the service-connected low back 
disability.  The examiner is asked to 
review the claims file in conjunction 
with the examination and to provide a 
rationale for all conclusions.  All 
necessary diagnostic tests, of course, 
should be conducted.  

3.  The RO then should readjudicate the 
issues on appeal, to include 
consideration of any additional evidence 
received and in accordance with all 
relevant regulatory changes.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


